          Case 1:16-cv-05735-GHW Document 305 Filed 07/08/20 Page 1 of 2
                                                                      USDC SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                      DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                      DATE FILED: 7/8/2020
------------------------------------------------------------------X
                                                                  :
YOUCHUN ZHENG, ALLEN CHUN KANG, :
MINZHONG DUAN, JIANSHE WANG,                                      :
GUOLONG FU, GENXIANG ZHANG,                                       :       1:16-cv-5735-GHW
GENGSHEN ZHAO, JIANXIN FENG, and                                  :
QUN WANG, on behalf of themselves and others similarly :                    ORDER
situated,                                                         :
                                                                  :
                                                    Plaintiffs, :
                                                                  :
                              -against-                           :
                                                                  :
WMK 89TH STREET LLC, KEVIN GARCIA, and :
CINDY CHEAH,                                                      :
                                                                  :
                                                 Defendants. :
                                                                  :
------------------------------------------------------------------X

GREGORY H. WOODS, District Judge:
         For the reasons stated on the record during the conference held on July 8, 2020, the Troy

Law Firm’s motion to withdraw as counsel for Plaintiffs is GRANTED. Furthermore, any

application for default judgment against the remaining defendants must be filed by August 7, 2020.

If the Court does not hear from Plaintiffs by that date, as stated on the record during the July 8,

2020, the Court will dismiss the case for failure to prosecute.


         Furthermore, as stated on the record, Youchun Zheng, Allen Chun Kang, Jianshe Wang,

Gengshen Zhao, and Jianxin Feng have dismissed their cases against the remaining defendants

pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i).


         The Clerk of Court is directed to update the docket with the following contact information,

provided to the Court by Troy Law at Dkt. No. 293 at 2:


              •    Guolong Fu: 144-41 Sanford Ave, Apt 3C, Flushing, NY 11355

              •    Minzhong Duan: 132-47 Maple Avenue, Apt.C403, Flushing NY 11355

              •    Genxiang Zhang: 4173 Summit CT Fl 2, Flushing NY 11355
        Case 1:16-cv-05735-GHW Document 305 Filed 07/08/20 Page 2 of 2



           •   Qun Wang:: 140-25 Ash Ave Apt 2D, Flushing NY 11355


       The Clerk of Court is additionally directed to terminate the motion pending at Dkt. No. 388,

and is directed to remove the names of Mr. Troy, Mr. Schweitzer, and Mr. Byun from the list of

counsel in this case. The Clerk of Court is further directed to remove the name of Youchun Zheng,

Allen Chun Kang, Jianshe Wang, Gengshen Zhao, and Jianxin Feng from the list of the plaintiffs in

this case. The Clerk of Court is further directed to mail a copy of this order to the remaining four

Plaintiffs and note proof of service on the docket.


       SO ORDERED.

 Dated: July 8, 2020                                  _____________________________________
                                                               GREGORY H. WOODS
                                                              United States District Judge




                                                      2
